June 15, 2012


Mr. D. Mitchell McFarland
Harrison Bettis Staff McFarland & Weems, LLP
Wedge International Tower
1415 Lousiana St., 37th Floor
Houston, TX 77002

Mr. Jacks C. Nickens
McGuireWoods LLP
600 Travis, Suite 7500
Houston, TX 77002
Ms. S. Shawn Stephens
Baker & Hostetler, LLP
1000 Louisiana, Suite 2000
Houston, TX 77002-5018

RE:   Case Number:  11-0059
      Court of Appeals Number:  14-09-00118-CV
      Trial Court Number:  2006-70615

Style:      EL PASO MARKETING, L.P. AND ENTERPRISE TEXAS PIPELINE LLC
      v.
      WOLF HOLLOW I, L.P.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Christopher A.    |
|   |Prine                 |
|   |Mr. Chris Daniel      |
|   |Mr. Frank T. Messina  |
|   |Mr. Chauncey Marcus   |
|   |Lane                  |